Title: To George Washington from James Clinton, 27 June 1781
From: Clinton, James
To: Washington, George


                        
                            Sir
                            Albany June 27th 1781
                        
                        Since my last Letter to your Excellency nothing material has occured worth mentioning—I am taking the most
                            effectual Measures to scour the Settlements on the Frontier, which are notoriously disaffected, and have found the most
                            promising appearances of future good consequences, from the exertions already made—I have sent a Scout of Canadians, of
                            Hazens Regiment to Crown Point, which may probably obtain some intillegence, they have not returned.
                        My expectations in point of Provisions are much more flattering at present, than they have been at any period
                            since my assuming the Command at this place—I have given the most pointed instructions to have the Troops in their
                            respective Stations in the most instant readiness to remove at a moments Notice, so that we cannot be taken unawares.
                        I cannot however omit to mention to your Excellency that general discontent, which universally privails among
                            the Soldiry for want of pay—Hazens Regiment on their arrival fomented the disturbance and it has been cherished ever
                            since—I sincerely wish some mode cou’d be devised, to remove this essential Evil.
                        The scarcity of Cash in this Department is attended with many inconveniencies; nothing can be done in the
                            Quarter Master’s Department except what is done by Impress, which mode I hope will enable us to answer the immediate
                            demands of the Army, tho’ at the expence of our public & private Credit, to effect which nothing shall be wanting
                            on my part. I have the honor to be Sir with the greatest Respect your Excellency’s most Obt Sert
                        
                            James Clinton
                        
                    